Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 1 of 15




                EXHIBIT B
        Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 2 of 15




                                      AGREEMENT
...
                                       BETWEEN
                     THE GOVERNMENT OF THE REPUBLIC OF INDIA
                                          AND
                       THE GOVERNMENT OF THE UNITED KINGDOM
                      OF GREAT BRITAIN AND NORTHERN IRELAND
                                          FOR
                   THE PROMOTION AND PROTECTION OF INVESTMENTS



           The Government of the Republic of India and the Government
      of the United Kingdom of Great Britain and Northern Irela nd
      (hereina fter referred to as the "Contracting Parties");


           De siri~g to create conditions favourable for fostering
      greater investment by investors of one State in the territory of
      the other State;


           Re cognising that the encouragement and reciprocal protection
      under international agreement of such investment will be
      conducive to the stimulation of individual business initiative
      and wil l   increase prosperity in b oth States;


           Have agreed as follows:
             Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 3 of 15




                                         ARTICLE 1


                                        Definitions


              For the purposes of this Agreement:


      (a)     "co mpanies" means:


      (i )    in respect of the United Kingdom:         corporations, firms and
              as sociations incorporated or constituted under the law in
              fo rce in any part of the United Kingdom or in any territory
              to which this Agreement is extended in accordance with the
              p ro v isions of Article 13;


      (ii) in respect of India :         corporations, firms and associations
              i n corpo rated or constituted under the law in force in any
              pa rt of India;


      (b)     " investment" means every kind of asset established or
              acquired, including changes in the form of such investment,
              in accordance with the national laws of the Contracting
              Pa rty in whose territory the investment is made and in
              p arti c ular, though not exclusively, includes:


      (i)     movable and immovable property as well as other rights such
              a s mortgages, liens or pledges;


      (ii) shares in and stock and debentures of a company and any
              o ther similar forms of interest in a company;


      (iii) rightful claims to money or to any performance under
              contract having a financial value;


,.    (.iv) intellectual property rights, goodwill, technical processes
;ff           and know-how in accordance with the relevant laws of the
,,            respective Contracting Party;
      Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 4 of 15




(v)   bus iness concessions conferred by law or under contract,
      including concessioni to search for and extract oil and
      othe r minerals;


(c)   "investors" means any national or company of a Contrac ting
      Party ;


(d)   "nationals" means:


(i)   in respect of the United Kingdom:         physical persons deriving
      their status as United Kingdom nationals from the law in
      for ce in the United Kingdom;


(ii) in respect of India:       persons deriving their status as
      Indian nationals from the law in force in India;


(e)   "returns" means the monetary amounts yielded by an
      investment such as profit, interest, capital . gains,
      div idends, royalties and fees;


(f)   "territory" means:


(i)   in respect of the United Kingdom:         Great Britain and
      North ern Ireland, including the territorial sea and any
      maritime area situated beyond the territorial sea of the
      United Kingdom which has been or might in the future be
      desi gnated under the national law of the United Kingdom in
      acco rdance with international law as an area within which
      tbe United Kingdom may exercise rights with regard to the
      sea-bed and subsoil and the natural resources and any
      terr itory to which this Agreement is extended in accordance
      with the provisions of Article 13;


· (ii) in respect of India:      the territory of the Republic of India
       including its territorial waters and the airspace above it
       and other maritime zones including the Exclusive Economic
            Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 5 of 15




(




          Zon e and continental shelf over which the Republic of India
          has s o vereignty, sovereign rights or jurisdiction in
          accordance with its laws in force, and Public International
          Law including the 1982 United Nations Convention on the Law
          of the Sea.



                                   ARTICLE 2


                            Scope of the Agreement


          This Agreement shall apply to all investments made by
    investors o f either Contracting Party in the territory of the
    other Cont racting Party, whether made before or after the coming
    into force of this Agreement.



                                    ARTICLE 3


                    Promotion and Protection of Investment


    (1)   Each Contracting Party shall encourage a n d create favourable
    conditions for invest o rs of the other Contracting Party to make
    investment s in its territory, and admit such investments in
    a c cor dance with its laws and policy.


    (2)    Inves tments of investors of each Contracting Party ,shall at
    all t i mes be accorded fair and equitable treatment and shall
    enjoy ful l protection and security in the territory of the other
    Contract i n g Party.

    (3)    Each Contracting Party shall observe any obligation it may
    have ente red into with regard to investments of investors of the
    other Con tracting Party, pro v ided that dispute resolution under
    Article 9 of t h is Ag r ee ment shall o nl y be applicable to this
    paragraph i n the a bse n ce of a nor mal local judicial remedy being
    available .
                                Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 6 of 15


                    ,,,.--·----- -·




r r
..
'
I
f
     ;
,
     ~
     '
                                                               ARTICLE 4


~ ,_:
~.
                                      Nationa l Treatment and Most-favoured-nation Treatment
' .,
         :


              !·    (1)          Ea ch Contracting Party shall accord to investments of
                    i nvesto rs of the other Contracting Party,                including their
                    ope r a tion, management, maintenance, use , enjoyment or disposal by
                    such i n v estors , treatment which shall not be less favourable than
              I
                    that a c c orded either to investments of its own investors or to
         :; Ii      i n vestme nts of investors of any third State .
         ;    '
         .    '
         ' l
         ' ;
         : 'j
                    (2)           In addition each Contracting Party shall accord to investors
               I    of t he o ther Contracting Party,               including in respect of returns
                    on the i r            investments, treatment which shall not be less
                    favourab l e than that accorded to investors of any third State .

             . !
                    (3)           The provisions of this Agreement relative to the grant of
                    t reatmen t not less favourable than that accorded to the investors
             . .I   oE ei t he r Co ntracting Party or of any third State shall not be
                    const r u ed so as to oblige one Contracting Party to extend to the
                    investo rs of the other the benefit of any treatment, preference
                    o r pr i v ilege resulting from :


                    (a)           an y existing or future customs union or similar
                                      i nternational agreement to which either of the Contracting
                                      Pa rties is or may become a party , or


                    (b)               any international agreement or arrangement relating wholly
                                      or ma inly to t a x a tion o r any domestic legislation relating
                                      1,1ho lly or mainly to taxation .
                 Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 7 of 15
               _,,.., . . . ~--.....~"'f'·•·-----··,·~~--..- -·~- -,..: r - -- , -_ _....,.___
                                                                                            --., - ,-- -------·---
                                                                                                         --        - - - - -- -
                                                                                                                   ------     --- - · - - - -
                                                                                                                                            - - -,,.
                                                                                                                                                 -'
                                                                                                                                                 --  . -. ~
                                                                                                                                                       ----   <"~
                                                                                                                                                                •- •'•-·

                                                                      --   ---------·-··----- -- . ------•-·-- -------------------~ ., ·..                              •. ~
                                                                                                                                                                     ',· '
                                                                                                                                                                             ~

     /




                                                                      ARTICLE 5


                                                                 Expropriation


         (1)   Investments of investors of either Contracting Party shall
         not be nationalised, expropriated or subjected to measures having
         effect equivalent to nationalisation or expropriation
         (hereinafter referred to as "expropriation")                                                          in the territory of
         the other Contracting Party except for a public purpose related
         to the interna l                 requirements for regulating economic activity on
         a non-discr iminatory basis and against fair and equitable
         compensatio n.                Such compensation shall amount to the genuine
         value of the investment expropriated immediately before the
         expropriation or before the impending expropriation became public
         knowledge , whichever is the earlier, shall include interest at a
         fair and equitab le rate until the date of payment, shall be made
.l       without unreasonable de lay, be e £ feet i ve ly rea 1 i zable and be
         freely transferable .


         (2)   The investor affected shall have a right,                                                             under the law of
         tl1e Contracting Party mal<ing the expropriation, to review, by a
         judicial or other independent authority of that Party, of his or
         its case and of the valuation of his or its investment in
         accordance with the principles set out in this paragraph.                                                                                The
         Contracting Party making the expropriation shall make every
         endeavour to ensure that such review is carried out promptly.


         (3)    Where a Contracting Party expropriates the assets of a
         company which is incorporated or constituted under the law in
         force in any part of its own territory, and in wh ich investors of
         t11e ot11er Contracting Party                                 01-m      shares,             it shall ensure that the
         tnovi,::;ions of paragraph (1) of this Article are applied to the
         e:,tAnt necess.:iry to guarantee prompt,                                               adequate and effective
         compensatio n in respect of their investment to such investors of
         the ot11er Contracting Party 1vho are 01-1ners of those shares.
                    Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 8 of 15




                                                   ARTICLE 6
 f
'I
i                                         Compensation for Losses
'
'

            (1)    Investors of one Contracting Party whose investments in the
            territ o ry of the other Contracting Party suffer losses owing to
            war o r other armed conflict, a state of national emergency or
            ci vil dis turbances in the territory of the latter Contracting
            Party sha ll be accorded by the latter Contracting Party
            treatment , as regards restitution,                indemnification, compensation
            or other s ettlement, no less favourable than that which the
            latte r Co ntracting Party accords to its own investors or to
            investors o f any third State .              Resulting payme11ts shall be freely
            transferab l e .
    •   I
 l
            (2)    Wi t hout prejudice to paragraph (1) of this Article,
            in v e stors o f one Contracting Party who in any of the situations
            referred to in that paragraph suffer losses in the territory of
            the other Co ntracting Party resulting from:


            (a)    r equ isitioning of their property by its forces or
                   au thorities, or


            (b )   dest ruction of their property by its forces or authorities,
                   which was not caused in combat action or was not required by
                   the n e c e s s it y of t 11 e s it u at ion ,


            shall be accorded restitution or adequate compensation.
            Resulting pa y me nt s s hall b e freely tr a n s ferable.
               Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 9 of 15




       /




                                     ARTICLE 7


                    Repatriation of Investment and Returns


            Each Contracting Party spall in respect of investments grant
      to investors of the other Contracting Party the unrestricted
      transfer of their investments and returns.         Transfers shall be
      effected without delay in the convertible currency in which the
      capital was originally invested or in any other convertible
      currency agreed by the investor and the Contracting Party
      concerned .   Unless otherwise agreed by the investor transfers
      shall be made at the rate of exchange applicable on the date of
      transfer purs uant to the exchange regulations in force.



                                      ARTICLE 8
.I
 lf
                                     Subrogation

,I
:!
      (1)   Where one Contracting Pa·rty or its designated agency has
      guaranteed any indemnity against non-commercial risks in respect
      of an investment by any of its investors in the territory of the
      other Contracting Party and has made payment to such investors in
      respect of their claims under this Agreeme nt, the other
      Contracting Party agrees that the first Contracting Party or its
      designated agency is ent itl ed by virtue of subrogation to
      exercise the rights and assert the claims of those investors.
      The subrogated rights or claims shall not exceed the original
      rights or cla ims of such investors.


      (2)   Any payments received in non-convertible currency by. the
      first Contracting Party in pursuance of the rights and claims
      acquired shall be freely available to the first Contracting Party
      Eor the p~rpose of meeting a~y offi ci al expenditure incurred in
      the territory of the other Contracting Party.
                     Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 10 of 15                   )-'.,
                                                                  --··-·-··. -···•··--· --··-•---.--______ £ __ - - .
                                                                                                                    'f
                                                                                                                    ;


          /




    l
'
    I!                                          ARTICLE 9
    I

    l            Settlement of Disputes between an Investor and a Host State


         (1)         Any dispute between an j nvestor of one Contracting Party and
         U 1r)   other Contractjng Party jn relatjon to an inv estment of the
         former under this Agreement shall, as far as possib le, be settled
         amicRbly through negotiations between the parties to the dispute.


         (2)         A.ny such dispute which has not b e en ami cably settled within
         a period of six months from written notification of a claim may
         be submit ted to internat ional conciliation under the Conciliation
         Rules of the United Nations Commission on International Trade
         Law ,       if the parties to the dispute so agree .


         (3)         1vhere the dispute is not referred to international
         conciliat ion , or where it is so referred but conciliation
         proceedings are terminated other than by the signing of a
         sc t t le men t    agreement ,   the d-i spu te may be re fer red to arbitration
         as follows :


         (a)         if the Contrac~ing Party of the investor and the other
                     Contract i ng Party are both parties to the Convention on the
                     Sett lement of Investment Disputes between States and
                     Natio nals of other States, 1965, and the investor consents
                     in writing to submit the dispute to the International Centre
                     for the Settlement of Investment Disputes such a dispute
                     shal l be referred· to tl1e Centre;     or


               (b)     if both parties to the djspute so agree under the
                       Additional Facility for the Administration of
                       Conc ilia tion, Arb itration and Pact-Finding Proceedings ;
                       or
         Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 11 of 15




( C )   to an ad hoc arbitral tribunal by either party to the
        dispute in accordance with the Arbitration Rules of the
        Unite d Nations Commission on International Trade Law, 1976.
        In respect of such arbitral proceedings, the following shall
        apply:


        (i)      The Arbitral Tribunal shall consist of three
        arbitrators.     Each party shall select an ·arbitrator .           These
        two arbi trators shall appoint by mutual agreement a third
        arbitrato r, the Chairman, who shall be a national of a third
        State.     The arbitrators shall be appointed within two months
        from the date when one of the parties to the dispute informs
        the other of its intention to submit the dispute to
        arbitratio n within the period of the six months mentioned
        earlier in paragraph (2) of this Article;


        (ii)     If the necessary ~ppointments are not made within the
        period specified in sub-paragraph (b)(i), either party may,
        in the absence of any other agreement, request the President
        of the International Court of Justice to make the necessary
        appointments;


        (iii) The arbitral award shall be made in accordance with
        the provisions of this Agreement;


        (iv)     The tribunal shall reach its decision by a majority of
        votes;


        (v)      The decision ~f the arbitral tribunal shall b~ final
        and binding and the parties shall abide by and comply with
        the terms of its award;


        (vi)     The arbitral tribunal shall state the basis of its
        decision and give reasons upon the request of either party;


        (vii) Each party concerned shall bear the cost of its own
        arbitra tor and its representation in the arbitral


                                          ..   ---····-·--··--·-·- - -- - - - - -·- ------'
       Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 12 of 15




       proceedings.    The cost of the Chairman in discharging his
       arbitral function and the remaining costs of the tribunal
       shall be borne equally by the parties concerned.           The
       tribunal may, however,     in its decision direct that a higher
       propo rtion of costs shall be borne by one of the two
       parti es, and this award shall be binding on both parties.



                                  ARTICLE 10


                  Disputes between the Contracting Parties


 (1)   Dispu tes between the Contracting Parties concerning the
 interpretation or application of this Agreement should,            if
possible , be settled through negotiation .


(2)     If a dispute between the Contracting Parties cannot thus be
settled within six months from the time the dispute arose,                it
sha l l upon the request of either Contracting Party be submitted
to an arb itral tribunal.


(3)    Such an arbitral tribunal shall be constituted for each
 individual case in the following way.         Within two months of the
receipt of the request for arbitration, each Contracting Party
shall appo int one member of the tribunal .         Those two members
sl1all then select a national of a third State who on approval by
the two Contracting Parties shall be appointed Chairman of the
 tr i bunal .   The Chairman shall be appointed within two months from
 the date of appointment of the other two membe~s.


(4)     If within the p e riods specified in paragraph (3) of this
Article the necessary appointments l1ave not been made , eit11er
Contracting Party may,      in the absence of any ot11er agreement,
invite t he President of t11e I n ternational Court of Justice to
· inab:! any necessary ap1)ointments .    If the President is a national
of eit11er Contrac ti ng Party or if he is otherwise prevented
             Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 13 of 15




from discharging the sa~d function,          the Vice - President shall be
invited to make the necessary appointments . If the
Vice-President is a national of either Contracting Party or if he
too is prevented from discharging the said function , the Member
of the International Court of Justice next in seniority who is
n0t a national of either Contracting Party shall be invited to
make the necessary appointments .


(5)   The arbi tral tribunal shall reach its decision by a majority
of votes.      Such decision shall be binding on both Contracting
Parti es .    Each Contracting Party shall bear the cost of its own
raember of the tr ibuna l and of it s representation in the arbitral
pro·ceeu i ngs;    the cost of the Chairman and the remaining costs
shall he borne in equal parts by the Contracting Parties .              The
tribunal may, however , in its decision direct that a higher
~ r oportion of costs shall be borne by one of the two Contracting
Parties, and tl1is a ward shall be binding on both Contracting
Par ties .    The tribunal shall determine its own procedure.



                                  ARTICLE 11


                                Applicable Laws


(1)   Subject to the provisions of this Agreement , all investment
shall be gove rned by the laws in force in the territory of the
Contracting Par ty in which such investments are made.


(2)   Notwithstanding parag~aph (1) of this Article nothing in
this hgreernent precludes the host Contracting Party from taking
action for the protection of its essential security interests or
in circumstances of e xtr eme emergency in accordance with its laws
normall y and r e asonably applied on a non - discriminatory basis.




                                                                                  •
                                                               --- --~~---~~=-.:...J 1I
                    Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 14 of 15




            ,




                                                 ARTICLE 12


                                         Application of other Rules


                      I f the provisions of law of either Contracting Party or
                obligat ions under jnternational law existing at present or
                es t ablished hereafter between the Contracting Parties in addition
                to the present Agreement contajn rules, whether genera l or
                spe cific , entitling investments by investors of the other
                Co n t r a c t ing Party to a treatment more favourable than is provided
                f or b y th e present Agreement, such rules shall to the extent that
                th ey are more favourable prevail over the present Agreement.



                                                 ARTICLE 13
    '
   •.

   ,l                                       Territorial Extension
   ~
    I

  d                   At   the time of ratification of this Agreement , or at any
,~\ ; I
        I       t ime th er ea f ter,   the provjsions of this Agreement may be extended
        I
        I       t o sucl1 t e rritories f o r whose international relations the
        !
        i       Governrne11t o f the United Kingdom are responsible as may be agreed
                between t h e Contracting Parties in an Exchange of Notes .



                                                 ARTICLE 14


                                              Entry into Force


                      Thi s Agreement shall be subject to ratification and sha ll
                e n te r i nto forc e on the d a te of exchan g e o f Instruments of
                Rat i ficati on .
                          Case 1:21-cv-00396-RJL Document 1-3 Filed 02/12/21 Page 15 of 15

                                      -- . ---   -·---------·- ---· --------·· -      - ··· --


                                                                         ARTICLE 15


                                                            Duration and Termination


                               This Agreement shall remain in force for a period of ten
                       yea r s .      Thereafter it shall continue in force until the
                       exp i r a t i o n of twelve months from the date on which either
                       Co n tract ing Party shall have given writ t e11 notice of termination
                       to th e othe r .             Provided that in respect of investments made
                       whilst the Agreeme nt is in force,                       its provisions shall continue
                        in effe c t with respect to such investments for a period - of
                        fifteen yea r s after the date of ter mina t ion and without prejudice
                        to t h e app lic a tion thereafter of the rules of general
              1         int e rnationa l           law.

     t .·,
        .
     , ,f
           ;!
              i
      i ji
     ·,,,'
     : .l                                                                ARTICLE 16

     !1            ~           Ther e shal 1 be annexed-t.0--th.l.s--Agu,eme.n.t a text of the
:,     \
        i .I           · Agreement in the Hindi language, duly certi f ied by both
                       Governments , whi c h shall be equally authoritative.



                        I n witness whereof th e undersigned , d uly authorised thereto by
                        their respec t ive Governments , ha ve signed this Agreement .


                        Done in d uplicate at London this Fourteenth day of March 1994.



                        For the Go vernment                                                  For the Government of
                         of the Re publi c                                                       the United Kingdom of



                                      ~ /PC.,......-..r---"::f
             . !                                                                                 Great Britain and
              I                                                                                  Northern Ireland:
              I               ~n~-i      ,
              i

                                                                 I   •
